DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the email communication with Mr. Brick Power (Reg. No. 38,581) on 6/2/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1 has been replaced as following:
	-- A hybrid bit for drilling a borehole into an earth formation, comprising:
a connector that can secure the hybrid bit to a bottom end of a bottom hole assembly on a drill string;
a fixed member extending along a length of the hybrid bit;
a percussion element including a reciprocating member that selectively oscillates over the fixed member and along the length of the hybrid bit with a bottom end that can interface with a bottom or end of the borehole during drilling;
an earth boring element surrounding at least a portion of the reciprocating member of the percussion element, the bottom end of the reciprocating member extendable beyond a nose of the earth-boring element to enable the bottom end of the percussion element to constantly contact and vibrate against the bottom or end of the borehole while the percussion element oscillates.--.
Claim 9 has been replaced as following:
-- A hybrid bit for drilling a borehole into an earth formation, comprising:
a connector that can secure the hybrid bit to a bottom end of a bottom hole assembly on a drill string;
a fixed member extending along a length of the hybrid bit;
a percussion element including a reciprocating member that can oscillate over the fixed member and along the length of the hybrid bit;
an earth boring element including a nose around a bottom potion of the reciprocating member of the percussion element, a bottom end of the reciprocating member extendable beyond the nose of the earth-boring element to facilitate constant contact of the bottom end of the percussion element with a bottom or end of the borehole and vibration of the bottom end of the percussion element against the bottom or end of the borehole during oscillation of the reciprocating member.--.
Claim 15 has been replaced as following:
-- A method for drilling a borehole in an earth formation, comprising:
drilling into the earth formation with a hybrid bit with a reciprocating member of a percussion element at least partially surrounded by an earth boring element into the earth formation while an acceptable weight on bit enables the earth boring element to operate at a desired rate of penetration; and
without removing the hybrid bit from the earth formation, oscillating the reciprocating member of the percussion element over a fixed member extending along a length of the hybrid bit while the weight on bit holds at least a portion of a bottom surface of the reciprocating member against a bottom or end of the borehole to introduce vibrations into the bottom or end of the borehole.--.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676